Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Claims 5, 10 and 12 have been objected to for the reason of specifying wherein the elements should be in the system.  Suggestions are provided accordingly for each of the claims “wherein the power transfer unit” can be inserted as shown below.
	Claim 5,  The power transfer  system according to claim [[4]] 1, wherein the power transfer unit further comprising a positional information acquiring unit that acquires positional information that indicates a position of the power transfer unit, wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with the positional information.  
	Claim 10, The power transferwherein the power transfer unit further comprising an energy accumulating unit that accumulates energy by using electric energy supplied from at least one of the power network and the plurality of vehicles.  
	Claim 12, The power transfers system according to claim 1, wherein the power transfer unit further comprising a power generating device provided to be able to supply power to the plurality of vehicles, and the power network, wherein the control unit further controls power supply from the power generating device to at least any of the plurality of vehicles and the power network.  
Claim 14, Claim 14 (Currently Amended): The power transfer system according to claim [[13]] 1, wherein the managing apparatus has (could be replaced with)  “further comprises”: 
	a demand information acquiring unit that acquires information that indicates power demand in a plurality of power networks; and 
	a deciding unit that decides a deployment destination of the power (should be a semi-colon)
	wherein the deciding unit 
	makes (could be replaced with) “performs” a comparison of a power capacity of a power generation facility with an amount of power consumed in the past, the power generation facility being capable of “should be deleted” transferring power to one of the plurality of power networks, (should be a semi-colon)
	makes a prediction as to whether a shortage of power in the power network will occur based on the comparison of a power capacity of a power generation facility with an “the” amount of power consumed in the past, (semi-colon) and 
	decides a power network when the prediction of a “the”shortage of power in the power network will occur as a deployment destination of the power transfer unit.  
Possible claim language  “wherein the deciding unit decides based on the prediction of the shortage of power in the power network, the deployment destination of the power transfer unit”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because;
	(I) decides a power network when the prediction of a shortage of power in the power network will occur as a deployment destination of the power transfer unit lacks clarity because “makes a prediction as to whether a shortage of power in the power network will occur based on the comparison of a power capacity of a power generation facility with an amount of power consumed in the past” could imply that “a shortage of power” amounts to another or different shortage of power.
(II) “makes a prediction as to whether a shortage of power in the power network will occur based on the comparison of a power capacity of a power generation facility with an  amount of power consumed in the past” lacks clarity and raises the question whether there is another “amount of power consumed in the past” due to the word an and based on the previous limitation --- wherein the deciding unit makes a comparison of a power capacity of a power generation facility with an amount of power consumed in the past. 

	Furthermore, this limitation lacks clarity “decides a power network when the prediction of a shortage of power in the power network will occur as a deployment destination of the power transfer unit”.  
	A Possible claim language  or amendment could be “wherein the deciding unit decides based on the prediction of the shortage of power in the power network, the deployment destination of the power transfer unit”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309).

	Regarding claim 1, Goei teaches a power transfer system comprising:
	 a carriable power transfer unit (see fig. 9 @ 912, figs. 2, 5) power transmission between a power network and each of a plurality of vehicles provided with driving power sources (see 6-8 for details of the vehicle) wherein a charger (206) for instance can be mounted on a movable medium in (see fig. 9 @ 912)[[,]];
	and an external managing apparatus (see 204 of figs. 2 or 5),
wherein the power transfer unit  comprises: a plurality of connecting portions that are attachable to and detachable from each of the plurality of vehicles, and are used for power transmission between the power transfer unit and each of the plurality of vehicles in (see 206 of fig. 5 @element (502) of fig. 5); 
	a control unit (504) that controls power transmission between the power network and each of the plurality of vehicles; 
	a measuring unit that measures a transmission power amount of power transmitted between the power transfer unit and each of the plurality of vehicles through the plurality of connecting portions (see current sensors, col. 8); 
	a vehicle information acquiring unit that acquires each piece of identification information of the plurality of vehicles connected to the plurality of connecting portions (514, 520 of fig. 5, used and tied to the vehicle information for authentication based on teaching of col. 7 lines 1-8); 
	a power transfer information generating unit (516, col. 8) that generates power transfer information that associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit with the transmission power amount of power transmitted between the power transfer unit and 	a vehicle identified with the piece of the identification information (see col. 8); 
	a power transfer information sending unit (206 of fig. 2, details shown with element 512 of fig. 5, col. 7 lines 59-65)) that sends the power transfer information to the managing apparatus.

	V2G (bi-directional power transmission) is a notoriously well-known technology in the charging station or charging art wherein a charger supplies power to charge a power source of a car such as a battery of the car and a vehicle can supply its excess power to the grid via the charging station.
	Kudo teaches a typical V2G system wherein a charging station (14) can provide charge/discharge control or bi-directional power transmission and send its data to a remote managing system (17) (see abstract, para 0011)-0013. Thus in summary, the idea of measurement value information that includes information indicating a measurement value of an amount of power supplied from the driving power source to an outside of the vehicle (discharge mode) and a measurement value of an amount of power supplied from an outside of the vehicle to the driving power source (charge mode) is taught by Kudo, based on V2G technology (charging and discharging mode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technology of V2G into that of Goei thus making it possible to sell or provide excess power from car batteries similar to renewable energy technologies to provide the power grid with needed power or excess power on the batteries to meet the needs of loads.
	The combination teaches transmission of bi-directional data for instance to a server (charging mode and discharging mode data) with vehicle identification information but fails to teach the authentication of V2G or bi-directional data transmitted to the . 
	Therefore, the managing  apparatus receives, from each of the plurality of vehicles, measurement value information that includes information indicating a measurement value of an amount of power supplied from the driving power source to an outside of the vehicle (discharging mode data) and a measurement value of an amount of power supplied from an outside of the vehicle to the driving power source (charging mode data), and the identification information, and  the managing apparatus comprises a verifying unit that verifies whether or not the power amount measured at each of the plurality of vehicles and the transmission power amount measured by the power transfer unit match, based on the power transfer information sent from the power transfer unit, and the measurement value information is not taught by the combination.
	The idea of authenticating data generally from a charging station with that of a vehicle for verification, with the capable of the data being either charging data and/or discharging data is taught based on the combination made, is  rendered obvious by Matsuoka et al.
	Matsuoka et al. teaches a charging station system which include a charging station (40) in (see for instance fig. 3) in communication with a managing apparatus (30, 20 of fig. 3) and a vehicle (1) also, in communication with the managing apparatus (20, 30) (see para 0076-0082)  wherein data stored and transmitted via a data network from a charging station (40) to the data server and maintenance processing center can be used in authenticating data received from that of a plurality of automobile or vehicles for comparison for a match or discrepancies.


	Regarding claim 10, The combination teaches using power from a grid to charge a battery of a vehicle (see col. 7 of Goei, see V2G of Kudo).

	Regarding claim 11, The combination teaches the control unit (504, 506, 516 of fig. 5) further controls power transfer between the energy accumulating unit (battery) and each of the power network (solar panels, wind farm, grid or the line, col. 7 lines 29-57 of Goei) and the plurality of vehicles (see col. 7 lines 21-27 of Goei).

	Regarding claim 12, see the explanation as set forth regarding claim 11. The combination teaches a power generating device (solar panel windfarm, internal battery of the charging station, see col. 7 of Goei) provided to be able to supply power to the plurality of vehicles. The control unit control power supply from the generating device to at least any of the plurality of vehicles being charged and the power received through the power network in (see col. 7 of Goei and see power station (11) of fig. 1 of Kudo).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309) and further in view of Miftakhov et al. (US 2017/0250550).
Regarding claim 5, The combination fails to teach further comprising a positional information acquiring unit that acquires positional information that indicates a position of the power transfer unit, wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with the positional information.  
	Miftakhov teaches a standalone adapter (see Fig. 2) which comprises metering module 222-A, telemetry unit 223-C and authentication unit 223-B which can be used in authentication of a user associated with the vehicle to be charged (see para 0047, 0048). Miftakhov further teaches comprising a positional information acquiring unit that acquires positional information that indicates a position of the power transfer unit/vehicle, wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with the positional information in (see Fig. 2, para 0048; Miftakhov).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miftakhov into the combination to determine the exact location of where the chargers are being used or deployed for billing purposes.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309) and further in view of Uesugi (US 2011/0246252) { Uesugi }.
Regarding claim 6, The combination teaches the power transfer unit with charging parameters including clock information in (see col. 8 of Goei) but fails to give details such as a period. The combination fails to teach the claimed subject matter wherein the power transfer information associates each piece of the identification information of the plurality of vehicles acquired by the vehicle information acquiring unit further with information that indicates a period during which power has been transmitted between the power transfer unit and a vehicle identified with the piece of the identification information.
	Uesugi teaches a power transfer unit in (see Figs. 1 and 8) wherein a control unit can be used to authenticate and charging information which indicates period during which there was power transmission in (see para 0081, 0083) and also, in communication with an external management server such as (see charging station managing server 24-1; Fig.
1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Uesugi into that of the combination thus making possible to authenticate a user and track/generating charging data.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309) and further in view of Laberteaux et al. (US 2011/0313603).
	Regarding claim 8, The combination fails to teach explicitly wherein the control unit controls power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of a plurality of the driving 
	Laberteaux teaches a charging system in (see Fig. 1) with a control unit (see
controller 18, processor 32) wherein power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of a plurality of the driving power sources provided to the plurality of vehicles, and power demand in the power network in (see para 0028-0029).
	Therefore, it would have been obvious to one of ordinary in the art before the effective filing of claimed invention to incorporate the teaching of Laberteaux into that of the combination thus making it possible to control discharging/ charging of vehicle batteries based on demand and load requirement as taught by Laberteaux.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goei et al. (US 10,857,902) in view of Kudo (US 2018/0186246) and further in view of Matsuoka et al. (US 2011/0066309) and further in view of Laberteaux et al. (US 2011/0313603) and further in view of in view of Nakamura (US 2009/0115251). {Nakamura}

	Regarding claim 9, The combination teaches using load requirement, and demand for instance to determine discharging/charging of a battery but fails to teach wherein the control unit controls power transfer between the power network and each of the plurality of vehicles based on an amount of energy accumulated in each of the plurality of driving power sources, and power demand in the power network such that differences between amounts of energy accumulated in the plurality of driving power sources decrease.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Nakamura into that of the combination thus making possible to regulate power share among a plurality of batteries to effectively charge the plurality of electrical powered vehicles as taught by Nakamura in (see para 0031 ).

Allowable Subject Matter
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114.  The examiner can normally be reached on 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836